{¶ 14} Although I concur in judgment that appellant has waived the issues on appeal by his counsel's failure to object to the qualifications of the interpreter and the trial court's failure to swear in the interpreter, I do not agree with the original analysis and feel compelled to write separately due to the serious nature of the issue presented by this case.
 {¶ 15} "Where a criminal defendant does not speak English, constitutional guarantees of due process and equal protection require that the criminal defendant hears the proceedings in a language that he understands." State v. Boshko (2000), 139 Ohio App.3d 827, 833,745 N.E.2d 1111, citing State v. Pina (1975), 49 Ohio App.2d 394,400-401, 3 O.O.3d 457, 361 N.E.2d 262.
 {¶ 16} Although the United States Supreme Court and the Supreme Court of Ohio have not specifically ruled on the constitutional right to a court interpreter, it has been widely accepted by federal and state appellate courts for over 30 years.
 {¶ 17} As stated in the landmark case of Negron v. New York (C.A.2, 1970), 434 F.2d 386:
  "the Second Circuit held that failure to sua sponte
appoint an interpreter for an indigent twenty-three year old Puerto Rican immigrant charged with murder who neither spoke nor understood any English violated the petitioner's right of confrontation, right to consult with his lawyer with a reasonable degree of rational understanding, right to be meaningfully present at his own trial, and right to intelligently participate in his own defense, citing United States Supreme Court precedent in all of these areas. * * * The Second Circuit also found support for its ruling in United States Supreme Court competency law, e.g.,  Pate v. Robinson, 383 U.S. 375, 384, 86 S.Ct. 836,  15 L.Ed.2d 815 (1966). The court found that an inability to speak and understand English rendered the defendant as unable to participate intelligently in his own defense as any *Page 585 
mental disorder, yet this language-based `disability' was readily `curable' through provision of an interpreter." Gonzalez v. Phillips (E.D.Mich. 2001), 147 F.Supp.2d 791, 799-800.
 {¶ 18} Eight years after the Negron case, Congress enacted the Court Interpreters Act ("CIA"), Sections 1827 and 1828, Title 28, U.S. Code, which set out the right to a court interpreter.
 {¶ 19} Section 1827, Title 28, U.S. Code provides:
  "(d)(1) The presiding judicial officer, * * * shall utilize the services of the most available certified interpreter, or when no certified interpreter is reasonably available, as determined by the presiding judicial officer, the services of an otherwise competent interpreter, in judicial proceedings instituted by the United States, if the presiding judgment officer determines on such officer's own motion or on the motion of a party that such party (including a defendant in a criminal case), or a witness who may present testimony in such judicial proceedings —
  "(A) speaks only or primarily a language other than the English language; or
  "(B) suffers from a hearing impairment (whether or not suffering also from a speech impairment)
  "so as to inhibit such party's comprehension of the proceedings or communication with counsel or the presiding judicial officer, or so as to inhibit such witness' comprehension of questions and the presentation of such testimony."
 {¶ 20} Some of the specific requirements under this Act are that a waiver of an interpreter must be expressly made on the record after consultation with an attorney and with the assistance of a certified interpreter, and that interpretation shall be in simultaneous mode for any party. Sections 1827(f)(1) and 1827(g), Title 28, U.S.Code.
  "One of the purposes of the CIA is `to ensure that the defendant can comprehend the proceedings and communicate effectively with counsel' through the appointment of a certified interpreter. United States v. Febus (218 F.3d 784, 791 (7th Cir. 2000)). However, the CIA was not enacted to `create new constitutional rights for defendants or expand existing constitutional safeguards'; rather, the CIA was enacted `to mandate the appointment of interpreters under certain conditions and to establish statutory guidance for the use of translators in order to ensure that the quality of the translation does not fall below a constitutionally permissible threshold.'  United States v. Joshi, 896 F.2d 1303, 1309 (11th Cir. 1990) (citing H.R. Rep. No. 1687, 95th Cong., 2d Sess. at 2-4 (1978), reprinted in, 1978 U.S. Code Cong.  Admin. News 4652, 4652-54). We afford district judges wide discretion in assuring that the CIA's *Page 586 
purposes are realized in their courtrooms. See Febus, 218 F.3d at 791-92." United States v. Johnson (C.A.7, 2001), 248 F.3d 655.
 {¶ 21} In Ohio, R.C. 2311.14 establishes the right to a court-appointed interpreter and case law has confirmed that right. R.C.2311.14 and State v. Pina, supra.
 {¶ 22} Specifically, R.C. 2311.14 provides for appointment of an interpreter if a party cannot readily understand the proceedings:
  "(A) Whenever because of a hearing, speech, or other impairment a party to or witness in a legal proceeding cannot readily understand or communicate, the court shall appoint a qualified interpreter to assist such person.
  "(B) Before entering upon his duties, the interpreter shall take an oath that he will make a true interpretation of the proceedings to the party or witness, and that he will truly repeat the statements made by such party or witness to the court, to the best of his ability.
  "(C) The court shall determine a reasonable fee for all such interpreter service which shall be paid out of the same funds as witness fees."
 {¶ 23} Moreover, Evid.R. 604 provides that the provision of the rules relating to qualification of an expert are applicable to interpreters.
 {¶ 24} In the case at bar, there are numerous problems. First, the court never specifically determined whether appellant could adequately speak and understand English. Although appellant's counsel indicated to the court that Spanish was appellant's first language and that appellant could not sufficiently understand English well enough to participate in the court proceedings, the court did not inquire further by voir diring appellant regarding his ability to comprehend. Instead, the court merely challenged his ability to comprehend by indicating that deputies could be brought in to testify that appellant spoke in English at the jail. To determine whether appellant had a sufficient command of the English language to allow him to participate in the proceedings without an interpreter, the trial court should have inquired of appellant via open-ended questions relating to such areas as his place of birth, employment and educational history, family composition, and any other area relevant to his ability to comprehend. Without further inquiry, though, the court indicated that appellant's second counsel who was bilingual could help appellant with any language difficulties if the need arose.
 {¶ 25} As part of the plea hearing, it was noted that appellant did not attend school either in Mexico or the United States and does not read or write English. Despite this lack of schooling and inability to read or write English, no further inquiry was made as to appellant's ability to comprehend spoken or written English. *Page 587 
 {¶ 26} In addition, despite the court's lack of inquiry into appellant's language abilities, the court appointed a bilingual attorney to assist appellant "for the purpose of whatever explanation may be appropriate." The attorney's qualifications were not examined by the court, and he was not sworn in as an interpreter as required by Evid.R. 604 and R.C. 2311.14. Interpretation was not done in a simultaneous mode after each question or statement was made. In fact, it is unclear from the record what type of interpretation, at all, was employed.
 {¶ 27} Although I agree in the present case that appellant has waived his right to complain of the inadequacies of the interpreter issues, nonetheless, due process mandates that such issues be addressed in the future. For the foregoing reasons, I concur in judgment only. *Page 588